Pages where confidential treatment has been requested are stamped “Confidential
Treatment Requested and the Redacted Material has been separately filed with the
Commission,” and places where information has been redacted have been marked
with (***).

Exhibit 10.25BE

SIXTY-FIRST AMENDMENT

TO

AMENDED AND RESTATED

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

CSG SYSTEMS, INC.

AND

CHARTER COMMUNICATIONS HOLDING COMPANY, LLC

 

 

This Sixty-first Amendment (the “Amendment”) is made by and between CSG Systems,
Inc., a Delaware corporation (“CSG”), and Charter Communications Holding
Company, LLC, a Delaware limited liability company (“Customer”).  CSG and
Customer entered into that certain Amended and Restated CSG Master Subscriber
Management System Agreement dated February 9, 2009 (CSG document no. 2298875),
as amended (the “Agreement”), and now desire to further amend the Agreement in
accordance with the terms and conditions set forth in this Amendment.  If the
terms and conditions set forth in this Amendment shall be in conflict with the
Agreement, the terms and conditions of this Amendment shall control.  Any terms
in initial capital letters or all capital letters used as a defined term but not
defined in this Amendment shall have the meaning set forth in the
Agreement.  The effective date of this Amendment is the date last signed below
(the "Effective Date").  Further, upon execution of this Amendment by the
parties, any subsequent reference to the Agreement between the parties shall
mean the Agreement as amended by this Amendment.  Except as amended by this
Amendment, the terms and conditions set forth in the Agreement shall continue in
full force and effect according to their terms.

 

 

CSG and Customer agree to the following as of the Effective Date:

 

1.  CSG agrees to provide and Customer desires to use CSG's InfoCast Files
services pursuant to the terms of the Agreement and this Amendment.

 

2.  Therefore, Schedule C, "Recurring Services," of the Agreement is hereby
amended by adding InfoCast Files services:

 

a)  Schedule C, "Recurring Services," is amended to add the following to the
list of Recurring Services:

 

InfoCast Files

 

b)  Additionally, Schedule C, "Recurring Services," of the Agreement is further
amended by adding InfoCast Files services to "Recurring Services Description" as
follows:

 

InfoCast Files.  InfoCast Files are scheduled applications that create data
extracts which are compressed, encrypted, as applicable, and sent to a secure
FTP directory maintained by CSG on behalf of Customer (the "InfoCast Pick Up
Site").  CSG will author the logic to create the report files from CSG Vantage®
data and enhance or modify the logic in the event Vantage data objects
change.  InfoCast Files applications can be scheduled to run intraday, daily,
weekly, monthly, or at specific intervals.  Customer will access the InfoCast
Pick Up Site to retrieve the extracted data.  CSG will maintain the extracted
data on the InfoCast Pick Up Site for *********** (**) ***** or successful
download by Customer, whichever first occurs.  

 

3.  As a result, Schedule F, "Fees," Section entitled "CSG Licensed Products,"
Section II, entitled "Advanced Reporting" shall be amended to add a new
subsection C. entitled "InfoCast Files," as follows:

 

C.  InfoCast Files

Description of Item/Unit of Measure

Frequency

Fee

1.Implementation (Note 1) (Note 2)

*** *******

$*********

2.Multi-Schema InfoCast File Maintenance Fee (per ******** ****, designated
Vantage Schemas) (Note 3) (Note 4)

*******

$******

--------------------------------------------------------------------------------

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

 

3.Single-Schema InfoCast File Maintenance Fee (per ******** ****, per *******
******) (Note 4) 

*******

$******

4.Restoration Fee (Note 5)

*** **********

$******

Note 1: Implementation of the InfoCast File services will be pursuant to that
certain Statement of Work (CSG document no. 4102360) to be executed by the
parties for the Customer’s SPAs and related Schemas identified therein (the
"InfoCast Files Implementation SOW").

Note 2:  Implementation will include InfoCast File delivery via SFTP for the
Vantage tables identified in the InfoCast Files Implementation SOW.  Customer
may make requests to CSG for additional InfoCast Files from time to time and/or
Vantage Schemas.  Any such additional implementations will be subject to the
Fees herein and will be implemented upon the parties' execution of a Letters of
Authorization(s) or Statement of Work(s).

Note 3: For purposes of the InfoCast Files provided pursuant to the Sixty-first
Amendment, Multi-Schema shall mean a group of schemas to be designated by the
Customer to be implemented and delivered collectively. If Customer elects to
have a single schema implemented and delivered as a stand-alone item, such
Single-Schema fee outlined in the table above shall apply.  For clarification
purposes, the designated schemas include those schemas existing as of the
Effective Date of the Sixty-first Amendment.  Schemas added or removed
subsequent to the Effective Date of the Amendment will be subject to the Fees
herein and will be implemented upon the parties' execution of a Letters of
Authorization(s) or Statement of Work(s).

Note 4: The Maintenance Fees and the Restoration Fee, referenced above, will be
subject to the annual adjustment to fees, pursuant to Section 5.3 of the
Agreement.

Note 5: InfoCast Files may be restored by CSG, at Customer's request, from an
archived directory for up to *** ******* ****** (***) ***** and are subject to
the InfoCast File Restoration Fee, per occurrence.

 

THIS AMENDMENT is executed on the day and year last signed below to be effective
as of the Effective Date.

 

CHARTER COMMUNICATIONS HOLDING COMPANY, LLC (“CUSTOMER”)

 

By: Charter Communications, Inc., its Manager

CSG SYSTEMS, INC. (“CSG”)

 

 

By: /s/ Michael Ciszek

 

 

By:  /s/ Joseph T. Ruble

 

Title:  _____________________

 

Title:  EVP, CAO & General Counsel

 

Name:  ____________________

 

Name:  Joseph T. Ruble

 

Date:  _____________________

 

Date:  20 Jan 2015

 